AYRES, Judge.
This is a companion case to Leon et al. v. Jackson et al., 122 So.2d 102.
The issues, facts, and conclusions are stated in the opinion in the aforesaid case. For the reasons therein assigned, the defendant, John W. Jackson, should respond in damages to plaintiff for the damages sustained to his automobile stipulated in the sum of $414.92.
For the aforesaid reasons and the reasons assigned in the companion case, the judgment appealed is annulled, avoided, reversed, and set aside, and there is now judgment in favor of plaintiff Raymond R. Rossi against the defendant, John W. Jackson, for the full sum of $414.92, with five percent annum interest thereon from judicial demand until paid, and all costs. •
Reversed and rendered.